DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (W) - Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 

Election/Restrictions
Applicant’s election of Group I in the reply filed on June 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Specifically, Applicant attempted to traverse on the grounds that Group 1 was allowable, which does not point out the errors in the restriction requirement.

Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 28, 2021 (see additional remarks above).

Claim Interpretation
Regarding the claim 1 term “lens”, Applicant’s specification does not provide the details or structure of what those of ordinary skill in the art routinely understand a lens - i.e. an optical component that focuses/defocuses light.  Applicant’s element (4) which is described as a “lens” does not show any curved surface for focus/defocus of light1 and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Minamio et al. (US 7,580,075).
	As to claim 1, Minamio teaches an optical device (Minamio Fig. 4A), comprising an optical module including a base seat (Minamio Fig. 4A - 52), a frame member that has a bottom surface connected to the base seat and a top surface opposite to the bottom surface, (Minamio Fig. 4A - frame (53) having bottom surface connected to (52) and top surface at (58, 57)), and that defines a hollow region (Minamio Fig. 4A - 54), an optical element that is connected to the base seat and that is received in the hollow region (Minamio Fig. 4A - 55), a lens having a first surface that faces the base seat and optical element (Minamio Fig. 4A - bottom surface (57); col. 7:50-60), and that is connected to the frame member to cover the hollow region (Minamio Fig. 4A - 57, 53), a second surface that is opposite to the first surface (Minamio Fig. 4A - top surface of (57)), a side surface that interconnects the first and second surface (Minamio Fig. 4A - side surface of (57) at (58)), and a first adhesive member that is connected to the side surface of the lens and the top surface of the frame member (Minamio Fig. 4A - 58; col. 7:53-56).
	As to claim 2, Minamio teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Minamio further teaches the first adhesive member has a transverse cross section coplanar with the first surface of the lens and a contact region attached to the side surface of the lens (Minamio Fig. 4A - 58, 53, 57), a height of the contact region of the first adhesive region measured from the transverse cross section being greater than ½ of a distance between the first and second surfaces of the lens (Minamio Fig. 4A - see marked up figure below).

    PNG
    media_image1.png
    375
    547
    media_image1.png
    Greyscale

claim 4, Minamio teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Minamio further teaches the frame member has a thermal expansivity substantially equal to that of the base seat (Minamio col. 7:35-40 - materials can be the same, thus would have same thermal expansivity).
	As to claim 8, Minamio teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Minamio further teaches the frame member has an inner surface surrounding the hollow region and an outer surface opposite to the inner surface (Minamio Fig. 4A - inner surface of 53, outer surface including 53a), each of the inner and outer surfaces extending from the bottom surface to the top surface (Minamio Fig. 4A - inner surface of 53, outer surface including 53a), the lens having a longitudinal cross section coplanar with the inner surface of the frame member (Minamio Fig. 4A - see marked up figure below), a distance between the longitudinal cross section and the side surface of the lens being less than a distance between the inner and outer surfaces of the frame member (Minamio Fig. 4A - see marked up figure below).

    PNG
    media_image2.png
    456
    408
    media_image2.png
    Greyscale

	
	As to claim 9, Minamio teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Minamio further teaches the first adhesive member has a top surface opposite to the top surface of the frame member and lower than the second surface of the lens (Minamio Fig. 4A - 57, 58).
	As to claim 10, Minamio teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Minamio further teaches the base seat and .

Claim 1, 7 and 9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tamoyama et al. (US 7,876,513 - Tamoyama).
	As to claim 1, Tamoyama teaches an optical device (Tamoyama Fig. 1) comprising an optical module comprising a base seat (Tamoyama Fig. 1 - 11), a frame member that has a bottom surface connected to the base seat (Tamoyama Fig. 1 - frame member (13, 12) connected to base seat (11) via (20-1)) and a top surface opposite to the bottom surface (Tamoyama Fig. 1 - top surface of (12-2)), and that defines a hollow region (Tamoyama Fig. 1 - space between left/right of 12-2), an optical element that is connected to the base seat and is received in the hollow region (Tamoyama Fig. 1 - 18; col. 3:36-40), a lens having a first surface that faces the base seat and the optical element (Tamoyama Fig. 1 - surface of (14, 15) at (19-1)), and that is connected to the frame member to cover the hollow region (Tamoyama Fig. 1 - 14, 19-1, 13, 19-2), a second surface that is opposite to the first surface (Tamoyama Fig. 1 - top surface of (14, 15)), a side surface that interconnects the first and second surfaces (Tamoyama Fig. 1 - side surface connecting from (19-1) to top of (14)), a first adhesive member that is connected to the side surface of the lens and the top surface of the frame member (Tamoyama Fig. 1 - 19-2; col. 5:5-7).
	As to claim 7, Tamoyama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tamoyama further teaches a third adhesive 
	As to claim 9, Tamoyama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tamoyama further the first adhesive member has a top surface opposite to the top surface of the frame member and lower than the second surface of the lens (Tamoyama Fig. 1 - top surface of (19-2) lower than top surface of (14,15)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art Figure 1 (herein AAPA) in view of Minamio (cited above).
	As to claim 1, AAPA teaches an optical device (AAPA Fig. 1), comprising an optical module including a base seat (AAPA - 911), a frame member that has a bottom surface connected to the base seat and a top surface opposite to the bottom surface, (AAPA - 913), and that defines a hollow region (AAPA - 914), an optical element that is connected to the base seat and that is received in the hollow region (AAPA - 912), a lens having a first surface that faces the base seat and optical element (AAPA - 913), and that is connected to the frame member to cover the hollow region (AAPA Fig. 1 - 931, 913), a second surface that is opposite to the first surface (AAPA - top surface of 93), a side surface that interconnects the first and second surface (AAPA - side surface at 915), but doesn’t specify a first adhesive member that is connected to the side surface of the lens and the top surface of the frame member.
	In the same field of endeavor Minamio teaches an optical device having a frame and lens where an adhesive is connected to the side surface of the lens and top surface of the frame member (Minamio Fig. 4A - 58, 57, 53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Minamio (cited above).
	As to claim 3, Minamio teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Minamio further teaches the height of the contact region being less than the distance between the first and second lens surface (Minamio Fig. 4A - 58), but doesn’t specify it is from 1/2 to 2/3 of the distance.  However, it would have been obvious to one of ordinary skill in the art at the time of invention to provide the height from 1/2 to 2/3 of the surface distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller 220 F.2d 454, 456,105 USPQ 233, 235.  Such a range allows for ensuring no overflow of adhesive to the second surface of the lens; is more cost effective relative to matching the lens surface distance (thickness).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Minamio as applied to claim 1 and 4 above, and further in view of Arai (US 2018/0051127).
	As to claim 5, Minamio teaches all the limitations of the instant invention as detailed above with respect to claim  4, but doesn’t specify the material of the frame 
	As to claim 6, Minamio teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify a second adhesive member that is electrically insulating and that is connected between the frame member and base seat.  In the same field of endeavor Arai teaches an optical device having a frame member and base seat (Arai Fig. 1 - 20, 70) and an electrically insulating adhesive member connected between the frame member and base seat (Arai Fig. 1 - 10, 70, 20; para. [0004], [0005], [0009]-[0010], [0023] - listed epoxy resins implicitly electrically insulating).  It would have been obvious to provide an insulating adhesive member between the base seat and frame member since, as taught by Arai, such adhesives are well known in the art for the purpose of suppressing a decrease in the bonding strength of the adhesive after curing (Arai para. [0006]).
	


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Minamio as applied to claim 1 above, and further in view of Arai (cited above).
	As to claim 7, AAPA in view of Minamio teaches all the limitations of the instant invention as detailed above with respect to claim 1, and AAPA further teaches a third adhesive member connected between the lens and the frame member (AAPA Fig. 1 - 92), but doesn’t specify the adhesive being thermosetting.  In the same field of endeavor Arai teaches providing a thermosetting adhesive between a lens and frame member (Arai Fig. 1 - 10, 60, 40, 70).  It would have been obvious to provide a thermosetting adhesive between the lens and frame member since, as taught by Arai, such adhesives are well known in the art for the purpose of suppressing a decrease in the bonding strength of the adhesive after curing (Arai para. [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kasuga (US 9,759,887); Shiraishi et al. (US 7,504,670); de Guzman et al. (US 7,576,401); Nishikawa et al. (US 7,326,902); Chen et al. (US 7,297,918); Suda (US 6,893,941); Shiraishi et al. (US 2005/0014307); Huang (US 7,485,899); Ohara et al. (US 9,980,372); Ryu et al. (US 2014/0264699) are cited as additional examples of optical devices having adhesives.  Ru et al. (US 2019/0377151) is cited as the PGPub of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 8, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.rp-photonics.com/lenses.html